Wheeler, J.
In order to bind a party to a written contract or ageeement, it is not necessary that his signature should appear at the end oí it. If .he writes his name in any part of the agreement, it may be taken as his signature, provided it was there written for the purpose of giving authenticity to the instrument, and thus operating as a signature. (2 Parsons on Con. 287.) In Johnson v. Dodson, (2 M. & W. 653,) where the question was whether there was a signing by the party, within the provision of the Statute of Frauds, Lord Abinger said, “ The cases have decided, that, although the signature be in the beginning or middle of the instrument, it is as binding as if at the foot of it; the question being always open to the jury, whether the party, not having signed it regularly at the foot, meant to be bound by it as it stood; or whether it was left so unsigned because he refused to complete it. But when it is ascertained that he meant to be bound by it as a complete contract, the Statute is satisfied—there being a note in writing showing the terms of the contract, and recognized by him.” (See 12 Johns. R. 102; 14 Id. 484; 13 Mass. 87.) If the contract was made and delivered by the defendant as his agreement and undertaking, it would bind him; and it would make no difference that the same person may have written the signatures, if authorized thereunto by the parties. The defendant did not put in issue the making of the contract, so as to put the plaintiff upon proof of its execution. (Hart. Dig. Art. 741.) And it was no objection to the admission of the writing in evidence, that the signatures of the other parties appeared to be in the same hand writing. *278We are of opinion therefore that the Court erred in sustaining the defendant’s objection to the admission of the evidence ; for which the judgment must be reversed, and the cause remanded.
Reversed and remanded.